Citation Nr: 0910994	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  04-13 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for arthritis of the right 
hip.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In February 2009, the Veteran testified before the 
undersigned via videoconference.  A transcript of the hearing 
is associated with the claims file.

The Veteran also perfected appeals with regard to the issues 
of entitlement to service connection for residuals of a right 
foot injury, a head injury with brain concussion, a neck 
injury, and hypothyroidism.  In a September 2006 written 
statement, the Veteran withdrew his claims regarding the neck 
injury and head injury.  In a December 2007 rating decision, 
the RO granted the Veteran's claim of entitlement to service 
connection for a right foot disability.  In a March 2008 
written statement, the Veteran withdrew his claim with regard 
to hypothyroidism.  As such, these claims are not before the 
Board, and we will confine this discussion to the issue as 
set forth above.


FINDING OF FACT

Right hip traumatic arthritis is due to service.


CONCLUSION OF LAW

Right hip traumatic arthritis was incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Regarding VA's "duty to notify" and "duty to assist" 
obligations, the Board finds that, since this decision 
represents a full grant of the benefit sought on appeal, no 
discussion of these duties is necessary.

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

The service treatment records show the Veteran was involved 
in a motor vehicle accident in November 1955.  Afterwards, he 
could not put any weight on his feet.  X-rays revealed a chip 
fracture of the right foot.  He was initially place on bed 
rest in the hospital.  Later, a cast was applied to the foot 
and ankle.  He ambulated with the help of crutches until 
December 1955, when the cast was removed.  A January 1956 
record shows the Veteran was now ambulating with no 
discomfort.  He was discharged to duty.

November 2003 VA x-ray reports show mild osteoarthritis of 
both hips.

In March 2004, the Veteran underwent VA examination.  He 
complained of pain in his right hip.  His claims file was 
reviewed, and the examiner noted that it was noncontributory.  
Following examination, the diagnosis was bilateral 
degenerative joint disease of the hips.  The examiner opined 
that the right foot had not aggravated or caused any 
condition in the hips.  His hip condition was a normal aging 
process and not the result of his motor vehicle accident.

In April 2004, the Veteran underwent VA examination.  He 
detailed his accident in service.  He complained of daily 
pain in his left hip.  The most recent x-ray showed mild 
osteoarthritis of both hips.  Following examination, the 
diagnosis was mild degenerative joint disease of the left 
hip.  The examiner noted the Veteran's accident in service 
and indicated that this could have caused a compression 
injury to the left hip, which could be responsible for enough 
damage to cause early osteoarthritis changes later in life.  
It was, therefore, as likely as not, from a medical 
standpoint, that some of the Veteran's left hip complaints 
were related to the motor vehicle accident.

In a March 2008 statement, the Veteran's private physician 
indicated that he had reviewed the Veteran's service and 
civilian medical records.  He concluded that the Veteran's 
right hip condition was at least as likely as not to have 
occurred following the trauma to his lower extremities in the 
1955 automobile accident.

In April 2008, the Veteran underwent VA examination.  His 
accident in service was noted.  He described pain in the 
right thigh and buttock area.  The examiner noted the x-rays 
showing mild degenerative changes to the bilateral hips in 
November 2003.  Following examination, the examiner opined 
that while there were mild degenerative changes regarding the 
hips in 2003, the Veteran did not have pain in his groin or 
loss of range of motion consistent with degenerative joint 
disease of the hips.  His described hip pain was posterior 
buttock and thigh pain, which is, instead, related to the 
spine.  Therefore, the examiner concluded that the Veteran 
did not have a current right hip diagnosis that was related 
to any service-related injury.

In evaluating the evidence of record, the Board finds that, 
factually, the same event occurred to the right and left 
extremities.  The Board finds that the April 2008 VA 
examination report is almost entirely useless.  It has no 
probative value, because the examiner did not provide an 
opinion with regard to whether the Veteran's osteoarthritis 
of the right hip, confirmed by x-rays, is related to his 
motor vehicle accident in service.  Instead, he made a 
determination that the pain experienced by the Veteran was 
due to his back, not his degenerative joint disease of the 
hip.  This opinion does not relate to whether the right hip 
degenerative joint disease is due to service.

Therefore, the Board is left with the finding that the exact 
same facts are applicable to both the left and right hip 
disabilities.  As noted above, service connection was awarded 
for the left hip in a June 2004 RO rating decision.  The 
Board could remand for an additional opinion, but we conclude 
that the nearly identical factual scenario would result in a 
nearly identical medical opinion to the one given in April 
2004 regarding the left hip.

Lastly, we note that the RO granted service connection for 
the left hip under Diagnostic Code 5003 rather than 
Diagnostic Code 5010.  It is well established that subsequent 
manifestations of the same disease process are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  If the RO had intended to grant this 
disability for traumatic arthritis, the Board is confident it 
would have used Diagnostic Code 5010.  However, we do not 
reach this conclusion, because it is clear from the medical 
opinion that the arthritis is traumatic, not a generalized, 
systemic process.

Given the nearly identical facts that can be applied to the 
left and right hips, the Board finds that service connection 
is warranted for traumatic arthritis of the right hip.  The 
Veteran's claim is granted.


ORDER

Service connection for traumatic arthritis of the right hip 
is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


